Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This is the first office action in response to application No. 16/498,088 filed 09/26/2019 (Publication: 20210116532) as originally filed claims 1-5, 7-10, 12-13 are presented for examination, claims 6, 11, and 14 are cancelled. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

     Claim 1-3, 7-8, 10, and 12-13 are rejected under Claim Rejections - 35 U.S.C. § 103 (AIA ) as being unpatentable over Tjandra (Tjandra, U. S. Publication No. 20150301526) in view of Ota (Ota, U. S. Publication No. 20060052933).       Regarding independent claim 1, Tjandra discloses a method for operating a vehicle device (e.g., Fig., 3, vehicle-mounted controller 107) in a smart car system (e.g., Fig. 1-5, prg. [0030], lines 1-3, vehicle device (107, vehicle-mounted controller/device) in smart vehicle (108) system), the method comprising: receiving at least one signal transmitted from a user device (e.g., Fig. 3, prg. [0030], lines 3-7, the transmitted signals from the user device (103) are received by the vehicle device 107, via receiver (Fig. 5, 502, 505) of smart vehicle); transmitting, to a management device (e.g., Fig. 3, device 301), measurement data associated with the at least one signal (e.g., Fig. 3, prg. [0024], web server (301, management device) measuring and updating control data accordingly); and receiving, from the management device, updated mapping information that is based on measurement data and proximity [information] (e.g., prg. [0024], lines 7-12, [0030], lines 1-3, 10-12, [0040], [0049]-[0052], measuring received data accordingly configuring proximity information using sensor (503)).       Although, Tjandra discusses the vehicle device proximity sensor (e.g., prg. [0050]), however, Tjandra does not specifically discuss the use of proximity information, therefore, for clarification, a secondary reference, Ota in related art dealing with vehicle proximity information (e.g. prg. [0002], vehicle proximity information), Ota teaches the use of proximity information (e.g., prg. [34], lines 15, and 40-50, the proximity information calculated according to specific measured results).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Ota’s vehicle device use of proximity information with Tjandra’s vehicle device proximity sensor to provide the vehicle system with proximity information creates safer environment for the vehicle that is cost effective and prevents dangerous collision (e.g., Ota, prg. [0008], lines 3-19).     Regarding independent claim 7, Tjandra discloses a method for operating a management device (e.g., Fig. 3, intermediary hosted/web server (301, management device)) in a smart car system (e.g., in smart vehicle system (108) having smart vehicle-mounted controller (107)), the method comprising: receiving, from a vehicle device (e.g., prg. [0024], lines 1-3, receiving from smart vehicle-mounted controller (107)), measurement data associated with at least one signal transmitted from a user device (e.g., Fig. 3, prg. [0024], lines 1-3, 7-12, the transmitted signals from the user device (103) are received by the vehicle device 107, via receiver (Fig. 5, 502, 505) of smart vehicle); updating, based on the measurement data, mapping information associated with the measurement data and proximity [information]; and transmitting, to the vehicle device, the updated mapping information (e.g., prg. [0024], lines 7-12, [0030], lines 1-3, 10-12, [0040], [0049]-[0052], measuring received data accordingly configuring proximity information using sensor (503)).       Although, Tjandra discusses the vehicle device proximity sensor (e.g., prg. [0050]), however, Tjandra does not specifically discuss the use of proximity information, therefore, for clarification, a secondary reference, Ota in related art dealing with vehicle proximity information (e.g. prg. [0002], vehicle proximity information), Ota teaches the use of proximity information (e.g., prg. [34], lines 15, and 40-50, the proximity information calculated according to specific measured results).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Ota’s vehicle device use of proximity information with Tjandra’s vehicle device proximity sensor to provide the vehicle system with proximity information creates safer environment for the vehicle that is cost effective and prevents dangerous collision (e.g., Ota, prg. [0008], lines 3-19).      Regarding independent claim 12, Tjandra discloses a method for operating a user device (e.g., Fig., 3, prg. [0024], lines 10-11, the user device 103) in a smart car system (e.g., Fig. 1-5, prg. [0030], lines 1-3, vehicle device (107), vehicle-mounted controller/device) in smart vehicle (108) system), the method comprising: receiving, from a management device (e.g., Fig. 3, user device 103, receiving from server (management device) (301)), a first proximity determination result generated by a vehicle device (e.g., prg. [0040], page 2, claim 27, the generated results of vehicle device (107)); displaying the first proximity determination result (e.g., prg. [0040], page 2, user device (103) with display); and transmitting, to the management device, an [error report] associated with determination of proximity made by the vehicle device, based on a second proximity determination by a user (e.g., prg. [0040], page 2, claim 27).      Although, Tjandra discusses the vehicle device proximity sensor (e.g., prg. [0050]), however, Tjandra does not specifically discuss the use of proximity information and errors, therefore, for clarification, a secondary reference, Ota in related art dealing with vehicle proximity information and error information (e.g. prg. [0002], [0007], lines 3-8, [0011], lines 1-6, vehicle proximity information and error information, and displaying information), Ota teaches the use of proximity information (e.g., prg. [34], lines 15, and 40-50, the proximity information calculated according to specific measured results, prg. [0041], lines 8-15, page 6, claim 5, lines 2-5, error information calculations).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Ota’s vehicle device use of proximity information and error information with Tjandra’s vehicle device proximity sensor to provide the vehicle system with proximity information creates safer environment for the vehicle that is cost effective and prevents dangerous collision (e.g., Ota, prg. [0008], lines 3-19).      Regarding claims 2 and 3, Tjandra in view of Ota teach all the limitations in claim 1, and further, Ota teaches further comprising: generating, based on the measurement data, a first proximity determination result associated with the user device (e.g., prg. [0018]), transmitting the first proximity determination result to the management device; and receiving a request for the measurement data from the management device (e.g., prg. [0019]).      Regarding claims 8 and 10, Tjandra in view of Ota teach all the limitations in claim 7, and further, Ota teaches further comprising: detecting that an error occurs in determination of proximity by receiving the measurement data, and transmitting (e.g., prg. [0021], [0035], lines 2-10), to the vehicle device, a request for the measurement data related to the error in the determination of proximity (e.g., prg. [0035], lines 35-42)     Regarding claim 13, Tjandra in view of Ota teach all the limitations in claim 12, and further, Ota teaches wherein the error report comprises at least one of an indicator indicating occurrence of an error, information indicating a point in time at which an error occurs (e.g., prg. [0035]), a content of determination which is identified as an error, and a second proximity determination result selected by a user (e.g., prg. [0041], lines 8-15, page 6, claim 5, lines 2-5). 
Allowable Subject Matter

    Dependent Claims 4, 5, and 9 are allowable.        Dependent claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.     The prior art specifically Tjandra and Ota failed to render obviousness in combination or individually and failed to anticipate individually the following underlined limitations.     A method for operating a vehicle device in a smart car system, the method comprising: receiving at least one signal transmitted from a user device; transmitting, to a management device, measurement data associated with the at least one signal; and receiving, from the management device, updated mapping information that is based on measurement data and proximity information, further comprising: generating, based on the measurement data, a first proximity determination result associated with the user device, and further comprising: generating, based on information other than the measurement data, a second proximity determination result associated with the user device, wherein the measurement data is transmitted to the management device since the first proximity determination result and the second proximity determination result are different, as disclosed in independent claim 1, dependent 2, and dependent claim 4.       A method for operating a management device in a smart car system, the method comprising: receiving, from a vehicle device, measurement data associated with at least one signal transmitted from a user device; updating, based on the measurement data, mapping information associated with the measurement data and proximity information; and transmitting, to the vehicle device, the updated mapping information, and further comprising: receiving a first proximity determination result generated by the vehicle device; transmitting the first proximity determination result to the user device; receiving an error report including a second proximity determination result generated by the user device; and detecting that an error occurs in determination of proximity by receiving the error report, as disclosed in independent claim 7 and dependent claim 9.       For these reasons, dependent claim 4 is objected, claims 5 is dependent of claims 4, therefore, dependent claim 5 is objected for the same reasons set forth in claim 4. 

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
May 7, 2022